DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Kimchy, et al. (US 8,565,860 B2).
With respect to Claims 1 and 8, Kimchy teaches an apparatus (20; Figure 1), and method of using said apparatus, for beta-emission two-dimensional imaging (Column 1, Lines 23-39; and Column 10, Lines 44-48), comprising:
a beta ray detector (e.g., 22, Column 10, Lines 38-39 and 49; 104, Column 19, Lines 55-61) configured to receive, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide and thereby detect the beta ray, the beta ray detector outputting a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis (Column 13, Lines 43-47; Column 14, Line 50-Column 15, Line 3);
the first nuclide transiting to an excited state of a daughter nucleus by beta decay and, subsequently to emission of a beta ray by beta decay, transiting to a ground state of the daughter nucleus while emitting a first peculiar gamma ray, the second nuclide transiting to an excited state of a daughter nucleus by beta decay and, subsequently to emission of a beta ray by beta decay, transiting to a ground state of the daughter nucleus while emitting a second peculiar gamma ray having a different energy from an energy of the first peculiar gamma ray (Column 14, Line 50-Column 15, Line 3; Column 19, Lines 20-35; and Column 36, Lines 41-48);
a gamma ray detector (e.g., 22”, 62, 706) disposed separately from the beta ray detector and configured differently from the beta ray detector to detect a gamma ray, the gamma ray detector detecting the first and second peculiar gamma rays in a discriminable manner (Column 12, Lines 54-57; Column 14, Line 50-Column 15, Line 3; Column 18, Lines 51-56); and
an imaging processor (450) configured to be capable of generating a distribution image of the first nuclide and a distribution image of the second nuclide in a discriminable manner (Column 12, Lines 39-62; Column 15, Lines 4-21; Column 18, Lines 14-25; Column 19, Lines 55-62; Column 20, Lines 48-61; in some cases with the help of tracking system, 24; Column 10, Lines 50-55; Column 11, Lines 23-39), based on a time point of beta ray detection by the beta ray detector and a time point of gamma ray detection by the gamma ray detector, the location information included in the beta ray detection signal, and which of the first and second peculiar gamma rays is detected in the gamma ray detector (Column 6, Lines 47-55; Column 13, Lines 1-48; Column 33, Lines 12-22; Column 34, Lines 57-63; and Column 37, Line 60-Column 38, Line 3);
wherein the beta ray detecting step is performed by using a beta ray detector, and the gamma ray detecting step is performed by using a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector (Column 14, Line 50-66).
With respect to Claims 3 and 9, Kimchy teaches an apparatus, and a method for using said apparatus, for beta-emission two-dimensional imaging (Column 1, Lines 23-39; and Column 10, Lines 44-48), comprising:
a beta ray detector (e.g., 22, Column 10, Lines 38-39 and 49; 104, Column 19, Lines 55-61) configured to receive, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide and thereby detect the beta ray, the beta ray detector outputting a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis (Column 13, Lines 43-47; Column 14, Line 50-Column 15, Line 3);
the first nuclide transiting to an excited state of a daughter nucleus by beta decay and, subsequently to emission of a beta ray by beta decay, transiting to a ground state of the daughter nucleus while emitting a peculiar gamma ray having a predetermined energy, the second nuclide transiting to a ground state of a daughter nucleus by emitting a beta ray by beta decay (Column 14, Line 50-Column 15, Line 3; Column 19, Lines 20-35; and Column 36, Lines 41-48);
a gamma ray detector (e.g., 22”, 62, 706) configured to detect a gamma ray which may be the peculiar gamma ray (Column 12, Lines 54-57; Column 14, Line 50-Column 15, Line 3; Column 18, Lines 51-56); and
an imaging processor (450) configured to be capable of generating a distribution image of the first nuclide and another distribution image reflecting a distribution of the second nuclide in a discriminable manner, based on a time point of beta ray detection by the beta ray detector and a time point of gamma ray detection by the gamma ray detector, the location information included in the beta ray detection signal, and whether the peculiar gamma ray is detected in the gamma ray detector (Column 6, Lines 47-55; Column 13, Lines 1-48; Column 33, Lines 12-22; Column 34, Lines 57-63; and Column 37, Line 60-Column 38, Line 3);
wherein the beta ray detecting step is performed by using a beta ray detector, and the gamma ray detecting step is performed by using a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector (Column 14, Line 50-66).
With respect to Claims 6 and 10, Kimchy teaches an apparatus, and method of using said apparatus, for beta-emission two-dimensional imaging (Column 1, Lines 23-39; and Column 10, Lines 44-48), comprising:
a beta ray detector (e.g., 22, Column 10, Lines 38-39 and 49; 104, Column 19, Lines 55-61) configured to receive, from an imaging target containing a first nuclide and a second nuclide, a beta ray based on the first or second nuclide and thereby detect the beta ray, the beta ray detector outputting a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis (Column 13, Lines 43-47; Column 14, Line 50-Column 15, Line 3);
the first nuclide emitting a positron as a beta ray by positive beta decay, the second nuclide emitting an electron as a beta ray by negative beta decay (Column 14, Line 50-Column 15, Line 3; Column 19, Lines 20-35; and Column 36, Lines 41-48);
a gamma ray detector (e.g., 22”, 62, 706) disposed separately from the beta ray detector and configured differently from the beta ray detector to detect a gamma ray, the gamma ray detector detecting the gamma ray which may be an annihilation gamma ray resulting from annihilation of the positron as the beta ray from the first nuclide with an electron in the beta ray detector (Column 12, Lines 54-57; Column 14, Line 50-Column 15, Line 3; Column 18, Lines 51-56); and
an imaging processor (450) configured to be capable of generating a distribution image of the first nuclide and another distribution image reflecting a distribution of the second nuclide in a discriminable manner, based on a time point of beta ray detection by the beta ray detector and a time point of gamma ray detection by the gamma ray detector, the location information included in the beta ray detection signal, and whether the annihilation gamma ray is detected in the gamma ray detector (Column 6, Lines 47-55; Column 13, Lines 1-48; Column 33, Lines 12-22; Column 34, Lines 57-63; and Column 37, Line 60-Column 38, Line 3);
wherein the beta ray detecting step is performed by using a beta ray detector, and the gamma ray detecting step is performed by using a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector (Column 14, Line 50-66).
With respect to Claims 11 and 13, Kimchy teaches an apparatus, and a method for using said apparatus, for beta-emission two-dimensional imaging (Column 1, Lines 23-39; and Column 10, Lines 44-48), comprising:
a beta ray detector (e.g., 22, Column 10, Lines 38-39 and 49; 104, Column 19, Lines 55-61) configured to receive, from an imaging target containing a nuclide, a beta ray based on the nuclide and thereby detect the beta ray, the beta ray detector outputting a beta ray detection signal including location information indicating a detection location of the beta ray on a two-dimensional basis (Column 13, Lines 43-47; Column 14, Line 50-Column 15, Line 3); 
the nuclide transiting to an excited state of a daughter nucleus by beta decay and, subsequently to emission of a beta ray by beta decay, transiting to a ground state of the daughter nucleus while emitting a peculiar gamma ray (Column 14, Line 50-Column 15, Line 3; Column 19, Lines 20-35; and Column 36, Lines 41-48); 
a gamma ray detector (e.g., 22”, 62, 706) disposed separately from the beta ray detector and configured differently from the beta ray detector to detect a gamma ray, the gamma ray detector detecting the which may be the peculiar gamma ray (Column 12, Lines 54-57; Column 14, Line 50-Column 15, Line 3; Column 18, Lines 51-56); and
an imaging processor (450) configured to be capable of generating a distribution image of the nuclide, based on a time point of beta ray detection by the beta ray detector and a time point of gamma ray detection by the gamma ray detector, the location information included in the beta ray detection signal, and whether the peculiar gamma ray is detected in the gamma ray detector (Column 6, Lines 47-55; Column 13, Lines 1-48; Column 33, Lines 12-22; Column 34, Lines 57-63; and Column 37, Line 60-Column 38, Line 3);
wherein the beta ray detecting step is performed by using a beta ray detector, and the gamma ray detecting step is performed by using a gamma ray detector disposed separately from the beta ray detector and configured differently from the beta ray detector (Column 14, Line 50-66).
With respect to Claims 2, 4, and 7, Kimchy further teaches that the imaging processor is configured to generate the distribution image of the first nuclide by using the location information obtained when the first peculiar gamma ray is detected within a predetermined time of the time point of beta ray detection and generate the distribution image of the second nuclide by using the location information obtained when the second peculiar gamma ray is detected within the predetermined time of the time point of beta ray detection (Column 6, Lines 47-55; Column 12, Lines 39-52; Column 13, Lines 1-48; Column 15, Lines 4-21; Column 18, Lines 14-25; Column 19, Lines 55-62; Column 21, Line 65-Column 22, Line 6; Column 33, Lines 12-22; Column 34, Lines 57-63; and Column 37, Line 60-Column 38, Line 3).
With respect to Claims 5, and 14-16, Kimchy further teaches that a nuclide that undergoes negative beta decay can be used as one or both of the first and second nuclides (Column 10, Lines 36-39; Column 14, Line 50-Column 15, Line 3; and, Column 19, Lines 20-61).
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 06/17/2021, with respect to objections to the specification and drawings have been fully considered and are persuasive.  The objections to the specification and drawings have been overcome by the amendment.
Applicant's arguments filed 06/07/2021, with respect to prior art rejections of the claims, have been fully considered but they are not persuasive. 
With respect to Claim 1, the Applicant asserts that Kimchy does not teach that the second radioactive emission probe is configured differently than the first radioactive emission probe, in order to produce images of the first and second radionuclides, because Kimchy, in Figure 10 and Column 12, Lines 41-53, teaches that the two radioactive emission probes, labelled generically 22, “are identical”. (See Applicant Remarks, Page 12, Line 31-Column 13, Line 20 [especially Page 13, Lines 3-6]). The examiner respectfully disagrees.
Kimchy does give the radioactive emission probes in Figure 10 a generic item number, 22, but specifically states in Column 14, Line 50-66 (previously listed within the citations in the examiner’s rejection), that any of the radiation emission probes of the invention of Kimchy may be used in the embodiment of Figure 10, including “a beta emission detector, a gamma emission detector, a positron emission detector, or any combination thereof” (emphasis added), and further separately includes single detectors with more than one function. The examiner has not found any portion of the Kimchy reference that required each of the detectors labelled 22 in Figure 10 be identical.
Consequently, Kimchy is considered to teach the invention as claimed, and the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        08/13/2021